                                UNITED STATES DISTRICT COURT

                                   DISTRICT OF SOUTH DAKOTA

                                        SOUTHERN DIVISION


    DR. TERRY LEE LAFLEUR, IN HIS                                     4: 18-CV-04125-RAL
    OFFICIAL CAP A CITY AS CANDIDA TE FOR
    GOVERNOR OF SOUTH DAKOTA,

                           Plaintiff,                               OPINION AND ORDER
                                                                   ON PENDING MOTIONS

           vs.

SHANTEL KREBS, IN HER OFFICIAL
CAPACITY AS SECRETARY OF STATE FOR
SOUTH DAKOTA; DAN LEDERMAN, IN HIS
OFFICIAL CAP A CITY AS CHAIRMAN OF
THE REPUBLICAN PARTY OF SOUTH
DAKOTA; LORA HUBBEL, JOINTLY AND
SEVERELY; GORDON HOWIE, JOINTLY
AND SEVERELY; JOEL BERGAN, JOINTLY
AND    SEVERELY;    MARILEE ROOSE,
JOINTLY   AND     SEVER.ELY; FRANK
FLUCKIGER, JOINTLY AND SEVERELY;
AND MATT JOHNSON, JOINTLY AND
SEVERELY,

                          Defendants.



          On September 26, 2018, Plaintiff Dr. 1 Terry Lee Lafleur, in his official capacity as

Candidate for Governor of South Dakota (Lafleur), filed a Complaint against the South Dakota

Secretary of State Shantel Krebs (Krebs), the Chairman of the Republican Party Dan Lederman

(Lederman), and four individuals who are or have been members of the Constitution Party of South

Dakota, as well as two others affiliated with the National Constitution Party. Doc. 1. Lafleur



1   Lafleur has a juris doctorate degree but is not a practicing attorney.
                                                    1
contends that the Defendants engaged in a conspiracy to hijack the Constitution Party of South

Dakota and to deprive him of a spot on the 2018 South Dakota general election ballot as the

Constitution Party candidate for Governor. Lafleur alleges that the Defendants violated his civil

rights, in part "because they all knew or should have known [Lafleur] was disabled .... [with]

cognitive and physical disabilities ... recognized by the Social Security Administration." Doc. 1

at ,r 25. Lafleur participated in a South Dakota state court proceeding initiated by Lederman on

behalf of the South Dakota Republican Party to keep all Constitution Party candidates off the South

Dakota ballot, objected and maintained that he was the rightful Constitution Party candidate for

governor, lost in state court, and appealed to the Supreme Court of South Dakota. Doc. 1 at

,r,r 33-36.   With his Complaint on September 26, 2018, Lafleur filed a Motion to Proceed inf orma

Pauperis, Doc. 3, disclosing his net monthly Social Security Disability income of $1,080.00 and

that his debts exceed his income.

        When Lafleur filed his Complaint, he was aware that this Court had a closely related case

styled G. Matt Johnson and Lora Hubbel v. Shantel Krebs in her official capacity as Secretary of

State for the State of South Dakota, 18-CV-4108-RAL, and had a hearing on requested injunctive

relief set for September 27, 2018. In that case, Hubbel sought a court order to compel Krebs to

have Hubbel on the ballot as the Constitution Party candidate for South Dakota governor. Lafleur

claims that he, and not Hubbel, is the rightful gubernatorial candidate for the Constitution Party of

South Dakota, and a state court judge ruled that neither satisfied requirements to be on the ballot.

Lafleur filed a motion to intervene in 18-CV-4 l 08-RAL, Doc. 31, which this Court granted. This

Court then held a motion hearing on September 27, 2018, in which Lafleur, Krebs, Hubbel, and

Johnson participated, which centered on the circumstances alleged in Lafleur's complaint, 18-CV-




                                                  2
4108-RAL, Doc. 32. This Court then issued an Opinion and Order Denying Preliminary Injunctive

Relief on October 1, 2018, 18-CV-4108-RAL, Doc. 3 3.

       After the September 27 hearing but before the written decision, LaFleur filed a Motion for

Recusal, 18-CV-4125-RAL, Doc. 6, focused on a comment by the Court to the effect that Lafleur

"might have to pay" the filing fee in his case. The comment came after the Court inquired early

in the hearing about what doctorate degree Lafleur had, and Lafleur disclosed that he held a juris

doctorate degree. Lafleur contends that the Court has prejudged his IFP motion and might punish

Lafleur for intervening in 18-CR-4108-RAL (which the Court permitted Lafleur to do). LaFleur

then filed a Motion for Court to Appoint Counsel. Doc. 8. There are three pending motions, which

this Court addresses in tum.

       First, Lafleur filed a Motion to Proceed in Forma Pauperis, Doc. 3, representing that he is

disabled, draws a monthly net income of $1 ,080.00 in Social Security Disability payments, has

debts that exceed his income and does not have resources to pay the filing fee or service of process

costs. Under 28 U.S.C. § 1915(a)(l), this Court "may authorize the commencement .. . of any

suit . .. without prepayment of fees .. . by a person who submits an affidavit that includes a

statement of all assets [that person] possesses [and] that the person is unable to pay such fees."

Lafleur did not file an affidavit or disclose all assets but did file a statement representing that he

is unable to pay the filing fee and disclosing his monthly income. " [I]n forma pauperis status does

not require a litigant to demonstrate absolute destitution." Lee v. McDonald's Corp., 231 F.3d

456, 459 (8th Cir. 2000). Determining whether an applicant is sufficiently impoverished to qualify

to proceed in forma pauperis under§ 1915 is committed to the trial court's discretion. Cross v.

Gen. Motors Corp., 721 F.2d 1152, 1157 (8th Cir. 1983). Lafleur appears to qualify to proceed

in forma pauperis, notwithstanding the absence of an affidavit listing assets under§ 1915(a)(l).



                                                  3
The Clerk of Court is to send LaFleur a form by which he can disclose assets, but this Court will

consider the disclosure simply to determine if LaFleur should be made to pay no filing fee, a partial

filing fee, or a filing fee in installments. His IFP motion at this time is granted.

       LaFleur' s motion for recusal, Doc. 6, is based on a statement that this Court made during

the September 27 hearing, after having learned that Lafleur has a juris doctorate degree, to the

effect that LaFleur might have to pay some filing fee. LaFleur feared that this Court would deny

his motion to proceed in forma pauperis and thus sought recusal. The standard for recusal is that

a "judge must recuse from ' any proceeding in which [the judge' s] impartiality might reasonably

be questioned."' United States v. Melton, 738 F.3d 903,905 (8th Cir. 2013) (alteration in original)

(quoting 28 U.S.C. § 455(a)). The standard is an objective one, in which the question posed is

"whether the judge's impartiality might reasonably be questioned by the average person on the

street who knows all the relevant facts of a case." Id. at 905 (quoting Moran v. Clarke, 296 F.3d

638, 648 (8th Cir. 2002) (en bane)). In practice, the standard requires a showing that "the judge

had a disposition so extreme as to display clear inability to render fair judgment." Id. (citation and

internal marks omitted). "A party introducing a motion to recuse carries a heavy burden of proof;

a judge is presumed to be impartial and the party seeking disqualification bears the substantial

burden of proving otherwise." Fletcher v. Conoco Pipe Line Co., 323 F.3d 661 , 664 (8th Cir.

2003) (citation omitted). Lafleur has not met this burden. Lafleur' s fear of this Court not granting

his motion to proceed in forma pauperis has not materialized, and Lafleur has come forward with

no other adequate rationale to justify recusal.

       LaFleur' s last motion seeks court appointment of counsel. A civil litigant has no automatic

right to court appointed counsel. Slaughter v. City of Maplewood, 731 F.2d 587, 590 (8th Cir.

1984). The decision to appoint counsel is left to the broad discretion of the Court. Id. at 589. In



                                                   4
evaluating requests for court-appointed counsel, courts typically consider the plaintiff's financial

resources, the plaintiff's efforts to secure private counsel, and the merits of the case. Id. at 590. A

court also should consider the legal and factual complexity of the case, the plaintiff's ability to

present his claims and whether the appointment of counsel will assist both the party and the court

in hearing the case. In re Lane, 801 F .2d 1040, 1043-44 (8th Cir. 1986). Here, Lafleur has limited

financial resources but has not shown "what can be considered a reasonably diligent effort under

the circumstances to obtain counsel." Bradshaw v. Zoological Soc'y of San Diego, 662 F.2d 1301 ,

1319 (9th Cir. 1981); see also Jenkins v. Chemical Bank, 721 F.2d 876, 880 (2d Cir. 1983). There

is some legal and factual complexity to the case, but LaFleur was able to present his side of the

case well in his Complaint and at the September 27 hearing. Lafleur himself has a law degree,

although he evidently is not a practicing lawyer. Weighing these factors, this Court declines to

appoint an attorney to represent LaFleur.

       The decision to grant in forma pauperis status under § 1915 requires this Court then to

screen the complaint. Martin-Trigona v. Stewart, 691 F.2d 856, 857 (8th Cir. 1982) (per curiam);

see 28 U.S.C. § l 915(e)(2)(B). This Court believes it proper to take judicial notice of the hearing

conducted in September of 2018 in which LaFleur participated as well as judicial notice of the

filings in the closely related case in which LaFleur intervened. 2 Under Rule 201(c)(l) of the

Federal Rules of Evidence, this Court can take judicial notice on its own, and under Rule 20l(d)

the Court may do so at any stage of a proceeding. Under 201(e), a party is entitled to be heard on

the propriety of the Court taking judicial notice, so this Court will defer screening and allow




2
 The Court would not consider allegations in filings in 18-CV-4 l 08-RAL for the truth of the
matters asserted in screening the Complaint in this case. Judicial notice would aid in providing a
more robust record and greater detail as to LaFleur's position and argument based on his
intervention and participation in the hearing on September 27.
                                                   5
Lafleur to respond as to his position on the Court taking judicial notice of the filings and the

hearing in 18-CV-4108-RAL.

        Therefore, it is hereby

        ORDERED that Lafleur's Motion to Proceed in forma Pauperis, Doc. 3, is granted but

Lafleur is directed to complete and file the affidavit under § 1915 to disclose assets within 21 days

of this order, and the Clerk of Court is directed to send Lafleur the form to do so. It is further

        ORDERED that Lafleur's Motion for Recusal, Doc. 6, is denied. It is further

        ORDERED that Lafleur's Motion for the Court to Appoint Counsel, Doc. 8, is denied. It

is finally

        ORDERED that Lafleur is to file with this Court within 21 days of the date of this order a

concise pleading indicating his position with respect to this Court taking judicial notice under

Federal Rule of Evidence 201 of all filings in the closely related case of 18-CV-4108-RAL, in

which Lafleur has intervened.



        DATED this     ~No   day ofNovember, 2018.

                                               BY THE COURT:



                                               ROBERTO A. LANGE
                                               UNITED STATES DISTRICT JUDGE




                                                  6
